

	

		II

		109th CONGRESS

		1st Session

		S. 1037

		IN THE SENATE OF THE UNITED STATES

		

			May 16, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require disclosure of financial relationships between

		  brokers and mutual fund companies, and of certain brokerage commissions paid by

		  mutual fund companies.

	

	

		1.Short titleThis Act may be cited as the

			 Mutual Fund Transparency Act of

			 2005.

		2.Disclosure of

			 financial relationships between brokers and mutual fund companies

			(a)In

			 generalSection 15(b) of the

			 Securities Exchange Act of 1934

			 (15 U.S.C.

			 78o(b)) is amended by adding at the end the following:

				

					(13)Confirmation

				of transactions for mutual funds

						(A)In

				generalEach broker shall disclose in writing to customers that

				purchase the shares of an open-end company registered under section 8 of the

				Investment Company Act of 1940

				(15 U.S.C.

				80a–8)—

							(i)the amount of any

				compensation received or to be received by the broker in connection with such

				transaction from any sources; and

							(ii)such other

				information as the Commission determines appropriate.

							(B)Revenue

				sharingThe term compensation under subparagraph

				(A) shall include any direct or indirect payment made by an investment adviser

				(or any affiliate of an investment adviser) to a broker or dealer for the

				purpose of promoting the sales of securities of an open-end company.

						(C)Timing of

				disclosureThe disclosure required under subparagraph (A) shall

				be made to a customer not later than as of the date of the completion of the

				transaction.

						(D)LimitationThe

				disclosures required under subparagraph (A) may not be made exclusively

				in—

							(i)a

				registration statement or prospectus of an open-end company; or

							(ii)any other filing

				of an open-end company with the Commission.

							(E)Commission

				authority

							(i)In

				generalThe Commission shall promulgate such final rules as are

				necessary to carry out this paragraph not later than 1 year after the date of

				enactment of the Mutual Fund Transparency Act of 2005.

							(ii)Form of

				disclosureDisclosures under this paragraph shall be in such form

				as the Commission, by rule, shall require.

							(F)DefinitionIn

				this paragraph, the term open-end company has the same meaning as

				in section 5 of the Investment Company Act of

				1940 (15

				U.S.C.

				80a–5).

						.

			(b)Disclosure of

			 brokerage commissionsSection 30 of the

			 Investment Company Act of 1940

			 (15 U.S.C.

			 80a–29) is amended by adding at the end the following:

				

					(k)Disclosure of

				brokerage commissionsThe Commission, by rule, shall require that

				brokerage commissions as an aggregate dollar amount and percentage of assets

				paid by an open-end company be included in any disclosure of the amount of fees

				and expenses that may be payable by the holder of the securities of such

				company for purposes of—

						(1)the registration

				statement of that open-end company; and

						(2)any other filing

				of that open-end company with the Commission, including the calculation of

				expense

				ratios.

						.

			3.Mutual fund

			 governance

			(a)Independent

			 fund boardsSection 10(a) of the

			 Investment Company Act of 1940

			 (15 U.S.C.

			 80a–10(a)) is amended—

				(1)by striking

			 shall have and inserting the

			 following:

					

						shall—(1)have

						;

				(2)by striking

			 60 per centum and inserting 25 percent;

				(3)by striking the

			 period at the end and inserting a semicolon; and

				(4)by adding at the

			 end the following:

					

						(2)have as chairman

				of its board of directors an interested person of such registered company;

				or

						(3)have as a member

				of its board of directors any person that is an interested person of such

				registered investment company—

							(A)who has served

				without being approved or elected by the shareholders of such registered

				investment company at least once every 5 years; and

							(B)unless such

				director has been found, on an annual basis, by a majority of the directors who

				are not interested persons, after reasonable inquiry by such directors, not to

				have any material business or familial relationship with the registered

				investment company, a significant service provider to the company, or any

				entity controlling, controlled by, or under common control with such service

				provider, that is likely to impair the independence of the

				director.

							.

				(b)Action by

			 independent directorsSection 10 of the

			 Investment Company Act of 1940

			 (15 U.S.C.

			 80a–10) is amended by adding at the end the following:

				

					(i)Action by board

				of directorsNo action taken by the board of directors of a

				registered investment company may require the vote of a director who is an

				interested person of such registered investment company.

					(j)Independent

				committee

						(1)In

				generalThe members of the board of directors of a registered

				investment company who are not interested persons of such registered investment

				company shall establish a committee comprised solely of such members, which

				committee shall be responsible for—

							(A)selecting persons

				to be nominated for election to the board of directors; and

							(B)adopting

				qualification standards for the nomination of directors.

							(2)DisclosureThe

				standards developed under paragraph (1)(B) shall be disclosed in the

				registration statement of the registered investment

				company.

						.

			(c)Definition of

			 interested personSection 2(a)(19) of the

			 Investment Company Act of 1940

			 (15 U.S.C.

			 80a–2) is amended—

				(1)in subparagraph

			 (A)—

					(A)in clause (iv),

			 by striking two and inserting 5; and

					(B)by striking

			 clause (vii) and inserting the following:

						

							(vii)any natural

				person who has served as an officer or director, or as an employee within the

				preceding 10 fiscal years, of an investment adviser or principal underwriter to

				such registered investment company, or of any entity controlling, controlled

				by, or under common control with such investment adviser or principal

				underwriter;

							(viii)any natural

				person who has served as an officer or director, or as an employee within the

				preceding 10 fiscal years, of any entity that has within the preceding 5 fiscal

				years acted as a significant service provider to such registered investment

				company, or of any entity controlling, controlled by, or under the common

				control with such service provider;

							(ix)any natural

				person who is a member of a class of persons that the Commission, by rule or

				regulation, determines is unlikely to exercise an appropriate degree of

				independence as a result of—

								(I)a material

				business relationship with the investment company or an affiliated person of

				such investment company;

								(II)a close familial

				relationship with any natural person who is an affiliated person of such

				investment company; or

								(III)any other

				reason determined by the

				Commission.

								;

					(2)in subparagraph

			 (B)—

					(A)in clause (iv),

			 by striking two and inserting 5; and

					(B)by striking

			 clause (vii) and inserting the following:

						

							(vii)any natural

				person who is a member of a class of persons that the Commission, by rule or

				regulation, determines is unlikely to exercise an appropriate degree of

				independence as a result of—

								(I)a material

				business relationship with such investment adviser or principal underwriter or

				affiliated person of such investment adviser or principal underwriter;

								(II)a close familial

				relationship with any natural person who is an affiliated person of such

				investment adviser or principal underwriter; or

								(III)any other

				reason as determined by the

				Commission:

								.

					(d)Definition of

			 significant service providerSection 2(a) of the

			 Investment Company Act of 1940 (15 U.S.C.

			 80a–2(a)) is amended by adding at the end the following:

				

					(53)Significant

				service provider

						(A)In

				generalNot later than 270 days after the date of enactment of

				the Mutual Fund Transparency Act of 2005, the Securities and Exchange

				Commission shall issue final rules defining the term significant service

				provider.

						(B)RequirementsThe

				definition developed under paragraph (1) shall include, at a minimum, the

				investment adviser and principal underwriter of a registered investment company

				for purposes of paragraph

				(19).

						.

			4.Financial

			 literacy among mutual fund investors study

			(a)In

			 generalThe Securities and Exchange Commission shall conduct a

			 study to identify—

				(1)the existing

			 level of financial literacy among investors that purchase shares of open-end

			 companies, as that term is defined under

			 section

			 5 of the Investment Company Act

			 of 1940, that are registered under section 8 of that Act;

				(2)the most useful

			 and understandable relevant information that investors need to make sound

			 financial decisions prior to purchasing such shares;

				(3)methods to

			 increase the transparency of expenses and potential conflicts of interest in

			 transactions involving the shares of open-end companies;

				(4)the existing

			 private and public efforts to educate investors; and

				(5)a strategy to

			 increase the financial literacy of investors that results in a positive change

			 in investor behavior.

				(b)ReportNot

			 later than 1 year after the date of enactment of this Act, the Securities and

			 Exchange Commission shall submit a report on the study required under

			 subsection (a) to—

				(1)the Committee on

			 Banking, Housing, and Urban Affairs of the Senate; and

				(2)the Committee on

			 Financial Services of the House of Representatives.

				5.Study regarding

			 mutual fund advertising

			(a)In

			 generalThe Comptroller General of the United States shall

			 conduct a study on mutual fund advertising to identify—

				(1)existing and

			 proposed regulatory requirements for open-end investment company

			 advertisements;

				(2)current marketing

			 practices for the sale of open-end investment company shares, including the use

			 of unsustainable past performance data, funds that have merged, and incubator

			 funds;

				(3)the impact of

			 such advertising on consumers; and

				(4)recommendations

			 to improve investor protections in mutual fund advertising and additional

			 information necessary to ensure that investors can make informed financial

			 decisions when purchasing shares.

				(b)ReportNot

			 later than 1 year after the date of enactment of this Act, the Comptroller

			 General of the United States shall submit a report on the results of the study

			 conducted under subsection (a) to—

				(1)the Committee on

			 Banking, Housing, and Urban Affairs of the United States Senate; and

				(2)the Committee on

			 Financial Services of the House of Representatives.

				6.Point-of-sale

			 disclosure

			(a)In

			 generalSection 15(b) of the

			 Securities Exchange Act of 1934

			 (15 U.S.C.

			 78o(b)), as amended by section 2, is amended by adding at the

			 end the following:

				

					(14)Broker

				disclosures in mutual fund transactions

						(A)In

				generalEach broker shall disclose in writing to each person that

				purchases the shares of an investment company registered under section 8 of the

				Investment Company Act of 1940 (15 U.S.C. 80a-8)—

							(i)the source and

				amount, in dollars and as a percentage of assets, of any compensation received

				or to be received by the broker in connection with such transaction from any

				sources;

							(ii)the amount, in

				dollars and as a percentage of assets, of compensation received in connection

				with transactions in shares of other investment company shares offered by the

				broker, if materially different from the amount under (i);

							(iii)comparative

				information that shows the average amount received by brokers in connection

				with comparable transactions, as determined by the Commission; and

							(iv)such other

				information as the Commission determines appropriate.

							(B)Revenue

				sharingThe term compensation under subparagraph

				(A) shall include any direct or indirect payment made by an investment adviser

				(or any affiliate of an investment adviser) to a broker or dealer for the

				purpose of promoting the sales of securities of a registered investment

				company.

						(C)Timing of

				disclosureThe disclosures required under subparagraph (A) shall

				be made to permit the person purchasing the shares to evaluate such disclosures

				before deciding to engage in the transaction.

						(D)LimitationThe

				disclosures required under subparagraph (A) may not be made exclusively

				in—

							(i)a

				registration statement or prospectus of a registered investment company;

				or

							(ii)any other filing

				of a registered investment company with the Commission.

							(E)Commission

				authorityThe Commission shall promulgate such final rules as are

				necessary to carry out this paragraph not later than 1 year after the date of

				enactment of the Mutual Fund Transparency Act of

				2005.

						.

			(b)National

			 securities association requirementsSection 15A of the Securities

			 Exchange Act of 1934 (15 U.S.C. 78o-3) is amended by adding at the end the

			 following:

				

					(n)National

				securities association requirementsEach national securities

				association registered pursuant to this section shall issue such rules as

				necessary not later than 1 year after the date of enactment of the Mutual Fund

				Transparency Act of 2005 to require that a broker that provides individualized

				investment advice to a person shall—

						(1)have a fiduciary

				duty to that person;

						(2)act solely in the

				best interests of that person; and

						(3)fully disclose

				all potential conflicts of interest and other information that is material to

				the relationship to that person prior to the time that the investment advice is

				first provided to the person and at least annually

				thereafter.

						.

			

